Citation Nr: 1502580	
Decision Date: 01/20/15    Archive Date: 01/27/15

DOCKET NO.  12-27 250	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to benefits in an amount equal to the Veteran's rate of payment of VA compensation for the month of his death under 38 U.S.C.A. § 5310(b).

2.  Entitlement to dependency and indemnity compensation (DIC) under 38 U.S.C.A. § 1310 based on service connection for the cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission



WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel


INTRODUCTION

The Veteran served on active duty from September 1964 to July 1967.  He died in July 2010, and the appellant is his surviving spouse.  This matter is before the Board of Veterans' Appeals (Board) on appeal from decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In August 2010, the appellant filed a formal claim for DIC, death pension, and accrued benefits by a surviving spouse.  She stated that she was applying for all VA benefits she was entitled to.  In December 2010, the RO denied entitlement to the month of death benefit stating that the Veteran had not been entitled to any benefits at the time of his death.  See 38 U.S.C.A. § 5310(b).  The appellant filed a notice of disagreement in December 2010.  In January 2011, the RO denied DIC based on service connection for the cause of the Veteran's death.  In September 2012, the RO issued a statement of the case addressing entitlement to the month of death benefit and the appellant filed a substantive appeal, requesting a hearing before the Board.  

In February 2013, the appellant testified before the undersigned Veterans Law Judge.  During the pre-hearing conference, the appellant clarified that she was not only seeking the month of death benefit, but benefits based on service connection for the cause of the Veteran's death.  Thus, the issue on appeal was expanded to include ongoing DIC benefits.  

The Veteran's paper claims file and electronic folder in Virtual VA and the Veterans Benefits Management System (VBMS) have been reviewed in conjunction with the disposition of the issues on appeal.  The Veteran's electronic folder in VBMS does not include any additional records.  The electronic folder in Virtual VA includes a copy of the February 2013 hearing transcript.

The issue of entitlement to DIC based on service connection for the cause of the Veteran's death is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran was not in receipt of compensation or pension at the time of his death in July 2010.  


CONCLUSION OF LAW

The criteria for payment of benefits equal to the rate of payment of the Veteran's VA compensation for the month of his death have not been met.  38 U.S.C.A. § 5310(b) (West 2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2014), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

As explained below, the pertinent facts in this case are not in dispute and the law is dispositive.  Consequently, there is no additional evidence that could be obtained to substantiate the claims, and no further action is required to comply with the VCAA or the implementing regulation.  See Manning v. Principi, 16 Vet. App. 534, 542 (2002); VAOPGCPREC 5-2004 (June 23, 2004).

If the surviving spouse of a veteran who was in receipt of compensation or pension at the time of death is not entitled to death benefits under chapter 11, 13, or 15 of this title for the month in which the veteran's death occurs, that surviving spouse shall be entitled to a benefit for that month in the amount of benefits the veteran would have received under chapter 11 or 15 of this title for that month but for the death of the veteran.  38 U.S.C.A. § 5310(b)(1) (emphasis added).

In this case, the Veteran was not in receipt of compensation or pension at the time of his death.  Therefore, there is no legal basis for the appellant's entitlement to benefits in an amount equal to the Veteran's rate of payment of VA compensation for the month of his death and the claim must be denied as lacking legal merit.  See Sabonis v. Brown, 6 Vet. Appl. 426, 430 (1994). 

ORDER

Entitlement to benefits equal to the Veteran's rate of payment of VA compensation for the month of his death under 38 U.S.C.A. § 5130(b) is denied. 


REMAND

The appellant's claim for DIC based on service connection for the cause of the Veteran's death is being remanded for additional herbicide exposure development and to obtain any outstanding medical records.  

The Veteran's death certificate lists the immediate cause of death as metastatic adenocarcinoma of unknown primary.  The medical records show that the Veteran was diagnosed with adenocarcinoma in October 2009, after a mass in his liver was discovered.  An October 2009 pathology report indicates that the tumor was best classified as a poorly differentiated carcinoma.  The immunohistochemistry suggested that metastasis was less likely, but the non-specific results precluded any definitive diagnosis.  It was noted that clinical and radiologic correlation was recommended to rule out the possibility of metastatic disease.  

The appellant contends that the Veteran's cancer was related to herbicide exposure during his service in Vietnam.  The Veteran's DD 214 indicates that he served with the U.S. Navy and that his last duty assignment and major command was aboard USS Ute (ATF-76) - an ocean fleet tug.  VA maintains a list of Navy and Coast Guard ships associated with service in Vietnam and exposure to herbicide agents.  See http://vbaw.vba.va.gov/bl/21/rating/docs/shiplist.docx.  According to this list, the USS Ute operated on Vietnam's close coastal waters for extended periods with evidence that crew members went ashore.  The USS Ute conducted numerous salvaging operations on beached vessels from April 1966 through April 1971 with crewmembers going ashore and all attended a beach party at Cam Ranh Bay on April 12, 1969.  

First, additional development is required regarding the appellant's assertions that the Veteran was exposed to herbicide agents during his service aboard the USS Ute.  In this regard, the Veteran's military personnel file should be obtained and it should be determined whether he was aboard the USS Ute during salvaging operations in Vietnam.  The appellant's representative noted the beach party at Cam Ranh Bay during the Board hearing; however, the Veteran served from September 1964 to July 1967 and would not have been aboard the USS Ute at the time of the party in 1969.  See Board Hearing Transcript (Tr.) at 4.  

Second, a remand is required to obtain any outstanding VA medical records.  The appellant testified that the Veteran received his treatment from VA facilities.  Although the record includes some medical records from the VA North Texas Health Care System, it is unclear whether full copies of the Veteran's records have been associated with the claims file.

Third, if it is determined that the Veteran was exposed to herbicide agents during his service, a VA medical opinion must be obtained to determine whether his adenocarcinoma was related to the herbicide exposure.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain copies of the Veteran's service personnel records.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his or her representative.  

2.  Contact the appropriate VA Medical Center, including the Dallas VA Medical Center, and obtain and associate with the paper or virtual claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his or her representative.  

3.  Then, take any other necessary steps to verify the Veteran's alleged herbicide exposure, in accordance with VA's Adjudication Procedures Manual.

4.  After completing the foregoing development, if herbicide exposure has been conceded, obtain a medical opinion as to the cause of the Veteran's death.  The claims file, including a copy of this remand, should be made available for review in conjunction with the opinion.  A complete explanation for any opinion offered must be provided.

The examiner must provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's adenocarcinoma was related to his herbicide exposure.  

5.  Thereafter, readjudicate the issue remaining on appeal.  If any benefit sought on appeal remains denied, the appellant and her representative should be provided with a supplemental statement of the case and afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


